DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 was considered by the examiner.
Response to Arguments
In regards to amendments (filed 3/19/2022), applicant’s arguments (filed 3/19/2022, pages 7-8) have been fully considered and are persuasive.  Accordingly, the 103 rejection of claims 1-3, 7, 8, 10, 13, and 15-17 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-3, 5, 7, 10, 12, 15-16, and 18-36 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an electro-optic medium comprising “the binder comprises an elastomer that is a block copolymer and has a Young’s modulus less than 25 MPa”, along with other claim limitations.  Claims 2-3, 5, 7, 10, 12, 15-16 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of independent claim 18:  The prior art of record does not disclose or suggest an electro-optic medium comprising “wherein the binder comprises an elastomer that is an acrylic polymer and has a Young’s modulus 
Specifically regarding the allowability of independent claim 24:  The prior art of record does not disclose or suggest an electro-optic medium comprising “wherein the binder comprises an ethylene-propylene-diene monomer rubber elastomer selected from the group consisting of ethylene propylene diene terpolymers, ethylene octene copolymers, ethylene butene copolymers, ethylene octene terpolymers, ethylene butene terpolymers, ethylene vinylacetate, and ethylene methylacrylate, and wherein the elastomer has a Young’s modulus less than 25 MPa.”, along with other claim limitations.  Claims 25-27 are allowable due to pendency on independent claim 24.
Specifically regarding the allowability of independent claim 28:  The prior art of record does not disclose or suggest an electro-optic medium comprising “wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa and having a glass transition temperature in a range from -125 to +20° C.”, along with other claim limitations.  Claims 29-33 are allowable due to pendency on independent claim 28.
Specifically regarding the allowability of independent claim 34:  The prior art of record does not disclose or suggest an electro-optic medium comprising “wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa, and wherein the binder further comprises at least one non-elastomeric polymer selected from the group consisting of  polysaccharides, polyvinyl alcohols, N-methylpyrrolidone, N-vinylpyrrolidone, polyethylene glycol, poly(2-hydroxyethyl acrylate), latices of polyurethanes optionally compounded with one or more of acrylics, polyesters, polycarbonates, silicones, an epoxidized vegetable oil fatty acid, an epoxidized ester of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al. (US 2020/0183248) and Paolini, Jr. et al. (US 2013/0242378) are cited to show similar optical articles and an electro-optic mediums.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872